     Case 3:20-cv-02208-JLS-BLM Document 33 Filed 05/06/21 PageID.504 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    AIRBORNE AMERICA, INC., a Nevada                  Case No.: 20-cv-2208 JLS (BLM)
      corporation
12                                                      ORDER VACATING HEARING
13                                     Plaintiff,
                                                        (ECF No. 31)
14    v.
15    KENWAY COMPOSITES, et al.
16
                                    Defendants.
17
18         Presently before the Court is Defendant Hill & Smith Holdings, PLC’s Motion to
19   Dismiss for Lack of Jurisdiction (ECF No. 31). On its own motion, the Court VACATES
20   the hearing scheduled for May 13, 2021 at 1:30 p.m. and takes the matter under submission
21   without oral argument pursuant to Civil Local Rule 7.1(d)(1).
22         IT IS SO ORDERED.
23   Dated: May 6, 2021
24
25
26
27
28
                                                    1

                                                                              20-cv-2208 JLS (BLM)
